330 S.W.3d 113 (2010)
STATE of Missouri, Respondent,
v.
Prince Gregory JOHNSON, Appellant.
No. WD 70316.
Missouri Court of Appeals, Western District.
November 23, 2010.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang, John Grantham, Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Prince Johnson appeals his conviction in the Circuit Court of Clay County of one count of distribution, delivery, or sale of a controlled substance. Johnson argues that the circuit court plainly erred in failing to intervene sua sponte during the State's closing argument after the prosecutor purportedly argued that defense counsel had lied to the jury. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).